Exhibit 10.12
 
 
AMENDMENT NO. 1
TO THE
EMPLOYMENT AGREEMENT
 
            AMENDMENT NO. 1 (the “First Amendment”) to the Employment Agreement
(the “Agreement”) by and between Chimera Investment Corporation (the “Company”)
and Matthew Lambiase (“Executive”), effective as of January 20, 2016
 
            WHEREAS, the Board desires to amend the Agreement to clarify the
allocation between cash and equity for the Executive’s 2015 compensation.
 
            NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by
the First Amendment as follows:
 
1.     Amendment to Plan.
 
The Agreement is amended by striking the second sentence of Section 3(b)(i) in
its entirety and replacing in lieu thereof the following sentence:
 
The 2015 Annual Bonuses will be paid in a portion of cash and restricted stock
or restricted stock units (“RSUs”) such that when combined with the 2015 Equity
Award (as defined below), the Executive will receive 75% of such aggregate
compensation in cash and 25% in the form of restricted stock or RSUs.
 
2.     Effective Date of Amendment; Ratification and Confirmation.
 
The First Amendment shall become effective upon approval by the Board. In all
other respects, the Agreement is hereby ratified and confirmed.
 
3.     Governing Law.
 
THE FIRST AMENDMENT SHALL BE GOVERNED BY NEW YORK LAW WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF, EXCEPT TO THE EXTENT SUCH LAW IS
PREEMPTED BY FEDERAL LAW.
 
4.     Counterparts
 
This First Amendment may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.12
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

 
CHIMERA INVESTMENT CORPORATION
 
By:       /s/ Robert Colligan             
Name: Robert Colligan
Title: Chief Financial Officer

 

 
MATTHEW LAMBIASE
 
By:   /s/ Matthew Lambiase           
Name: Matthew Lambiase



 